967 F.2d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.X (JUVENILE), Defendant-Appellant.
No. 91-50587.
United States Court of Appeals, Ninth Circuit.
Submitted July 2, 1992.*Decided July 2, 1992.

Before WILLIAM A. NORRIS, REINHARDT and TROTT, Circuit Judges.
ORDER
This case is remanded to the district court for resentencing in light of United States v. R.L.C., 112 S.Ct. 1329 (1992).   In R.L.C., the Supreme Court held that the calculation of a juvenile's sentence must take into consideration the United States Sentencing Guidelines with respect to what a similarly situated adult would receive.   R.L.C., 112 S.Ct. at 1339.  "A sentencing court's concern with the Guidelines goes solely to the upper limit of the proper guideline range as setting the maximum term for which a juvenile may be committed to official detention."   Id.  In the instant case, the juvenile was sentenced without any appropriate consideration of the Guidelines.   In light of R.L.C., which was decided after this defendant was sentenced, the government agrees with the appellant that this case should be remanded.


1
REMANDED FOR RESENTENCING.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4